IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeremy Robinson, t/d/b/a                    :
PSU KnowHow,                                :
                           Petitioner       :
                                            :
      v.                                    :
                                            :
Department of Labor and Industry,           :
Office of Unemployment Tax Services,        :
                        Respondent          :    No. 1711 C.D. 2015



                                         ORDER



            NOW, May 12, 2016, upon consideration of petitioner’s application for

reargument, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge